                                      UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF MICHIGAN
                                           SOUTHERN DIVISION


CHRISTOPHER ANTHONY WORCESTER,

           Petitioner,
v.                                                                                   Case No. 19-13801

ANDREA ELIZABETH GRIEB,

           Respondent.
                                                                           /

                                                                    JUDGMENT

           Pursuant to the court’s Opinion and Order dated March 25, 2020, it is hereby ORDERED

AND ADJUDGED that this case is DISMISSED WITH PREJUDICE.

           Dated at Port Huron, Michigan this 25th day of March 2020.

                                                                               DAVID J. WEAVER
                                                                               CLERK OF THE COURT

                                                                     BY:       S/Lisa Wagner
                                                                               Lisa Wagner
                                                                               Case Manager and Deputy Clerk to
                                                                               Judge Robert H. Cleland
                                                                               (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-13801.WORCESTER.judgment.HEK.docx
